Case: 21-30322    Document: 00516533363       Page: 1    Date Filed: 11/03/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                               No. 21-30322                             FILED
                             Summary Calendar                   November 3, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   Craig Joseph Aucoin,

                                                        Plaintiff—Appellant,

                                    versus

   Terrebonne Parish Sheriff’s Office; Jerry Larpenter,
   Ex-Sheriff; Tim Soignet, Sheriff; Terry Daigre, Colonel, Ex-Chief
   Deputy; Major Bergeron, Current Chief Deputy, Ex-Warden;
   Lieutenant Schwausch, Administrative Remedy Program, Grievance
   Screening Officer; Terrebonne Parish Consolidated
   Government, Medical Staff; Richard Neal, Medical Director;
   Richard Haydel, Facility Doctor; Theriot, Shift Lieutenant;
   Harris, Shift Lieutenant; Adam Billiot, Deputy; Rhonda Ledet,
   Captain, Warden,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:21-CV-110
Case: 21-30322      Document: 00516533363           Page: 2    Date Filed: 11/03/2022

                                     No. 21-30322


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Craig Joseph Aucoin, Louisiana prisoner # 505495, appeals the district
   court’s May 24, 2021 judgment dismissing some of his 42 U.S.C. § 1983 civil
   rights claims as frivolous and for failure to state a claim pursuant to 28 U.S.C.
   § 1915A(b), 28 U.S.C. § 1915(e), and 42 U.S.C. § 1997e; a partial judgment
   dismissing the claims against defendant Richard Neal for failure to state a
   claim pursuant to Federal Rule of Civil Procedure 12(b)(6); and two
   magistrate judge (MJ) orders denying Aucoin’s motions for appointment of
   counsel and to preserve video evidence.           Aucoin also moves for the
   appointment of counsel on appeal. Because he has not demonstrated the
   existence of exceptional circumstances, that motion will be denied. See
   Cooper v. Sheriff, Lubbock Cnty., 929 F.2d 1078, 1084 (5th Cir. 1991).
          As an initial matter, we note that we lack jurisdiction over the August
   19, 2021, judgment dismissing the claims against Neal, as well as the MJ’s
   orders denying Aucoin’s motions. See Fed. R. Civ. P. 54(b); Martin v.
   Halliburton, 618 F.3d 476, 481-82 (5th Cir. 2010); United States v. Powell, 468
   F.3d 862, 863 (5th Cir. 2006); United States v. Renfro, 620 F.2d 497, 500 (5th
   Cir. 1980). To the extent that Aucoin raises arguments regarding any of his
   claims that have not been adjudicated, those claims remain pending and are
   not before us at this time.
          A prisoner’s civil rights complaint may be dismissed at any time if it is
   frivolous or fails to state a claim on which relief can be granted. See
   § 1915(e)(2)(B); § 1915A; § 1997e(c)(1). A complaint is frivolous if it lacks
   “an arguable basis in law or fact,” and dismissal on that ground is reviewed
   for abuse of discretion. Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-30322       Document: 00516533363         Page: 3    Date Filed: 11/03/2022




                                    No. 21-30322


   (internal quotation marks and citation omitted). Dismissal for failure to state
   a claim is reviewed de novo, applying the standard used to review a dismissal
   under Rule 12(b)(6). Hart v. Hairston, 343 F.3d 762, 763-64 (5th Cir. 2003);
   Berry, 192 F.3d at 507. The district court did not abuse its discretion or err
   in this case by dismissing Aucoin’s claims in part. See Berry, 192 F.3d at 507.
            As to the district court’s dismissal of Aucoin’s claims against the
   Terrebonne Parish Sheriff’s Office, we have recognized that, under
   Louisiana law, “a sheriff’s office is not a legal entity capable of being sued.”
   Cozzo v. Tangipahoa Par. Council—President Gov’t, 279 F.3d 273, 283 (5th
   Cir. 2002). As to the claims against the Terrebonne Parish Consolidated
   Government (TPCG), Aucoin failed to allege the existence of a policy or
   custom established by TPCG so as to state a claim for municipal liability. See
   Hampton Co. Nat’l Sur., LLC v. Tunica Cnty., 543 F.3d 221, 227 (5th Cir.
   2008).
            Next, Aucoin contends that he properly alleged violations of his
   constitutional rights to medical care. Because Aucoin was a pretrial detainee
   at the time of the alleged violations, to the extent he alleged episodic acts or
   omissions by the defendants, he was required to allege deliberate indifference
   by the defendants to his serious medical needs. See Olabisiomotosho v. City of
   Houston, 185 F.3d 521, 526 (5th Cir. 1999). However, Aucoin alleged, at
   most, that the defendants unsuccessfully or negligently treated his condition
   on multiple occasions. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.
   2006). As to his claims of missing one meal on one day, Aucoin did not allege
   or explain how a substantial risk of serious harm existed to his health based
   on one missed meal. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); cf.
   Palmer v. Johnson, 193 F.3d 346, 352 (5th Cir. 1999). To the extent that
   Aucoin challenged the conditions of confinement relating to his sleeping
   accommodations, temporary pain and discomfort for six nights did not result




                                          3
Case: 21-30322       Document: 00516533363         Page: 4   Date Filed: 11/03/2022




                                    No. 21-30322


   in the denial of Aucoin’s basic human needs. See Cadena v. El Paso Cnty.,
   946 F.3d 717, 727-28 (5th Cir. 2020).
            Further, the district court did not abuse its discretion or err by
   dismissing Aucoin’s challenge to the prison grievance procedure because he
   did “not have a federally protected liberty interest in having these grievances
   resolved to his satisfaction.” Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir.
   2005); see also id. at 373-74. Moreover, to the extent that he argues that the
   inadequate grievance procedure denied his right to access the courts, he does
   not explain how he was unable to prepare and transmit legal documents,
   allege that he was prejudiced, or explain how he was prevented from filing a
   nonfrivolous legal claim. See Christopher v. Harbury, 536 U.S. 403, 415
   (2002); Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993).
            Regarding Aucoin’s challenge to his disciplinary proceeding and
   resulting 10-day lockdown sentence, he did not allege any atypical or
   significant hardship. See Hernandez v. Velasquez, 522 F.3d 556, 562 (5th Cir.
   2008). As to Aucoin’s alleged receipt of an incomplete commissary order,
   he does not allege that this deprivation was the result of an established state
   procedure, and, therefore, his property deprivation claim does not give rise
   to a due process claim. See Zinermon v. Burch, 494 U.S. 113, 115 (1990).
            Additionally, contrary to Aucoin’s arguments, the district court
   properly complied with the mandatory requirements of § 1915(e)(2) and
   § 1915A(b) by screening and dismissing the case without holding a hearing or
   ruling on Aucoin’s motions. Finally, although the district court dismissed
   Aucoin’s claims in part without allowing him an opportunity to amend his
   complaint, he does not explain what additional facts he would have alleged in
   an amended complaint. See Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir.
   2009).




                                           4
Case: 21-30322    Document: 00516533363         Page: 5   Date Filed: 11/03/2022




                                 No. 21-30322


         Accordingly, the May 24, 2021 judgment of the district court is
   AFFIRMED, and the appeal is DISMISSED in part for lack of
   jurisdiction. Aucoin’s motion for appointment of counsel is DENIED.




                                      5